Colfax Corporation 8-K [cfx-8k_052020.htm]

Exhibit 10.4

 

Colfax Corporation   
2020 Omnibus Incentive Plan image [ex104001.jpg]

 

Form of Outside Director Non-Qualified Stock Option Agreement

 

Colfax Corporation, a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.001 par value, (the “Stock”) to
the optionee named below. The terms and conditions of the option are set forth
in this cover sheet to the Outside Director Non-Qualified Stock Option
Agreement, in the attached Outside Director Non-Qualified Stock Option Agreement
(together with the cover sheet, the “Agreement”), and in the Company’s 2020
Omnibus Incentive Plan (the “Plan”).

 

Grant Date:

Grant Date

Name of Optionee:

Participant Name

Number of Shares Covered by Option:

Quantity Granted

Option Price per Share:

$Grant Price

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan. You
acknowledge that (a) you have received a copy of the Plan and this Agreement and
have read and understand the terms and conditions of the Plan and this
Agreement, (b) the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants, (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company, (d) your participation is voluntary, (e) the Award is not part
of normal or expected compensation or salary for any purposes, including but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and the Award is an extraordinary item which is
outside the scope of your employment agreement, if any, (f) in the event that
you are an employee of an Affiliate of the Company, the Award will not be
interpreted to form an employment agreement or relationship with the Company;
and furthermore, the Award will not be interpreted to form an employment
agreement with the Affiliate that is your employer, (g) no claim or entitlement
to compensation or damages arises from forfeiture or termination of the Award
and you irrevocably release the Company and its Affiliates from any such claim
that may arise, and (h) in the event of involuntary termination of your
employment, your right to receive the Award, if any, will terminate effective as
of the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment, your right
to vest in the Award after termination of employment, if any, will be measured
by the date of termination of your active employment and will not be extended by
any notice period mandated under local law.  You agree that the Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan and have the meaning set forth in the Plan.

 

This is not a stock certificate or a negotiable instrument.

 

 

NQSO Outside Director

Page 1 of 4

 

 

 

Colfax Corporation   
2020 Omnibus Incentive Plan   

image [ex104001.jpg]

 

Form of Outside Director Non-Qualified Stock Option Agreement

 

Non-Qualified Stock Option

This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.

Vesting

This option is fully vested as to 100% of the total number of shares covered by
the option on the Grant Date, as shown on the cover sheet.

Term

Your option will expire in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Grant Date, as shown
on the cover sheet (the “Expiration Date”). Your option will remain exercisable
until the Expiration Date, and thereafter shall be null and void and no longer
exercisable.

Manner of Exercise

When you wish to exercise this option, in whole or in part after vesting, you
must notify the Company as set forth in the Plan.

 

When you submit your notice of exercise, you must include payment of the Option
Price for the shares of Stock you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

●     Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

 

●     Shares of Stock which have already been owned by you, including but not
limited to shares which would otherwise be delivered on settlement of the option
subject to this Agreement, and which are surrendered to the Company. The value
of the shares of Stock, determined as of the effective date of the option
exercise, will be applied to the Option Price.

 

●     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Option Price and any withholding taxes (if approved in advance
by the Committee if you are either an executive officer or a director of the
Company).

Withholding Taxes

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local, or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

In connection with any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option purporting to arise
under such an agreement.

Retention Rights

Neither your option nor this Agreement gives you the right to be retained by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliates)
reserves the right to terminate your Service at any time and for any reason.

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

 

 

NQSO Outside Director

Page 2 of 4

 

 

 

Colfax Corporation   
2020 Omnibus Incentive Plan    image [ex104001.jpg]

 

Form of Outside Director Non-Qualified Stock Option Agreement

 

Adjustments

The shares of Stock covered by this option may be adjusted or terminated in any
manner contemplated by Section 17 of the Plan.

Amendment

The Committee has the right to amend, alter, suspend, discontinue or cancel this
option, prospectively or retroactively; provided that no such amendment shall
adversely affect your material rights under this Agreement without your consent.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

Unless otherwise specified in an employment or other agreement between the
Company and you, this Agreement and the Plan constitute the entire understanding
between you and the Company regarding this option. Any prior agreements,
commitments, or negotiations concerning this option are superseded.

Data Privacy

In order to administer the Plan, the Company and its Affiliates may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as your name, telephone
number, home address and business addresses and other contact information, date
of birth, social insurance number or other identification number, nationality,
job title, any common stock or directorships held in the Company, details of the
Award or any other entitlement to cash awarded, payroll information (including
salary) and any other information that might be deemed appropriate by the
Company and the Committee to facilitate the implementation, administration and
management of the Plan and the Award (the “Data”).

 

By accepting this Award, you hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your Data by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Award and
the Plan. You also give explicit consent to the Company and its Affiliates to
transfer any such Data inside and outside the country in which you work or are
employed, including, with respect to non-U.S. resident optionees, to the United
States, to transferees who shall include the Company, the Committee and other
persons who are designated by the Company to administer, implement and manage
the Award and the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the recipients of the Data
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Award and the Plan. You understand that the Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Award and the Plan. You understand that you may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Award. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

 

 

NQSO Outside Director

Page 3 of 4

 

 

Colfax Corporation   
2020 Omnibus Incentive Plan    image [ex104001.jpg]

 

Form of Outside Director Non-Qualified Stock Option Agreement

 

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver all communications regarding the Plan and this award
(including, but not limited to, the Plan prospectus and the Company’s annual
report) to you in an electronic format or through an online or electronic system
established by the Company or a third party designated by the Company. If at any
time you would prefer to receive paper copies of these documents, as you are
entitled to, the Company would be pleased to provide copies. Please contact
Corporate Human Resources to request paper copies of these documents.

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described above and in the Plan.

 

 

NQSO Outside Director

Page 4 of 4

 